DETAILED ACTION
In response to communications filed 09/10/2021.
Claims 2-7, 9, 10, 15, 17, 18, 22-24, 26-30, 35, 36 and 38 are canceled.
Claims 1, 8, 11-14, 16, 19-21, 25, 31-34, 37, 39 and 40 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches uplink transmission blanking in a communication network.  A first signal is received from a base unit indicating scheduling information for a first uplink transmission.  A third signal is received and is used for determining a first one or more symbols of the first uplink transmission to be blanked.  The third signal further indicates a transmission resource for a second uplink transmission wherein a priority of the first uplink transmission is lower than a priority of the second uplink transmission, the second uplink transmission precedes the first uplink transmission and the first uplink transmission at least partially overlaps the second uplink transmission.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Fanous et al. (US 2016/0227557 A1) that teaches identifying subframes for blanking specified symbols.  There also exists prior art such as Choi et al. (US 2018/0145818 A1) that receives resource allocation from a base 
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1, 11, 21 and 31 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468